PER CURIAM.
This cause is before the Court on appel-lee’s motion to dismiss the appeal.
Notice of appeal was timely filed in this cause on March 8, 1965, followed by the timely filing of assignments of error and directions to the clerk for making up the record on appeal. Under Rule 3.7(a), Florida Appellate Rules, 31 F.S.A., appellant’s main brief was required to be filed and served at least forty days before the date on which the record on appeal was required to be filed in this Court. Under the time limitations set by the rules appellant was required to file and serve its main brief not later than May 18, 1965. No brief has yet been filed or served by appellant, nor has the date for doing so been extended by order of the trial court or this Court. Under the circumstances it must be held that appellant is in flagrant violation of the rules of appellate procedure and must be considered to have abandoned this appeal. The motion to dismiss the appeal is accordingly granted and the appeal should stand dismissed at the cost of appellant. See Graham v. Thornton, (Fla.App.1958), 104 So.2d 95; Nitsos v. Carlisle, (Fla.App. 1958) 104 So. 2d 144.
WIGGINTON, Acting C. J., and STUR-GIS and CARROLL, DONALD K., JJ., concur.